DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 15 August 2022.  These drawings are unacceptable.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”, pursuant to 37 CFR 1.121(d). 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Specifically, the abstract of the disclosure is objected to because it refers to the purported merits or speculative applications of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 7, the phrase six strands twisted in its construction or six unified strands, wherein the six strands are twisted together is unclear.  First, the phrase unified strands is not understood.  What is a unified strand and how is this different from a strand?  Further, which strands does the phrase wherein the six strands refer to?
In regards to Claim 9, it is unclear what is being claimed.  First, which strands are being referred to.  Second, it is unclear how many cabled yarns must be present, and what characteristics must be present.  Further, how does one decide whether yarns can coexist?  Further still, what is considered standardized?  Further, what do all the number and letter combinations refer to?
In regards to Claim 10, the decitex limitations are unclear.  The claim recited multiple decitex ranges, with some based on unknown “other triations”.  The ordinarily skilled artisan would be unsure of what decitex range must be met.  Further, what is meant by the term tritation?  Should this perhaps be titer?  What do these decitex limitations even refer to?  The strands?  The rope?
In regards to Claim 11, the measurements of twist per meter as being XXS, XS, S, MS, M, HM, MH, and H are unclear.  What does these stand for, and what twist per meter is assigned to each of these abbreviations.  While twist per meter does affect the hardness and softness of the rope, it has a specific number.  Those specific numbers are not defined in the claim.
Further in regards to Claim 11, the phrase a diameter which can vary from 9.00 mm to 10.50 mm is unclear.  Is Applicant stating that the diameter is constant and that diameter falls within this range, or that the diameter varies within this range along the length of the lariat?
In regards to Claim 12, it is unclear what is being claimed.  The phrase an addition to its core comprising a variation of cabled yarns ranging from N1 to N5 is unclear.  What is currently in the core?  How may cabled yarns?  What are their construction?  Further, what is meant by the term tritation?  Should this perhaps be titer?  Further, what do these decitex limitations even refer to ?  The core?  The rope?
In regards to Claim 13, the phrase the final presentation is unclear.  What does this mean or even refer to?
In regards to Claim 14, the phrase the tritation lacks proper antecedent basis.  Further, what is meant by the term tritation?  Should this perhaps be titer?  Further, what do these decitex limitations even refer to ?  The strands?  The rope?
In regards to Claim 15, the phrase the other tritations lacks proper antecedent basis. Further, what is meant by the term tritation?  Should this perhaps be titer?  Further, what do these decitex limitations even refer to ?  The strands?  The rope?  Further still, which group of decitex ranges should one refer to?
In regards to Claim 16, the phrase the rope comprises six nylon and polyester cabled yarns is ambiguous.  Is this six nylon yarns plus six polyester yarns?  Is this six total, with yarns made separately of either nylon or polyester?  Is this six total, with yarns made of a blend of nylon and polyester?
Further in regards to Claim 16, the phrase twisted in the “S” direction is unclear.  Is this for the yarns or the rope?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9, 11, and 16 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (6119632).
In regards to Claim 7, Sullivan teaches a constructive roping arrangement capable of being used in team roping competitions comprising a 6-styrand synthetic lariat rope having six strand twisted in its construction or six unified strands, wherein the six strands are twisted around a core (Abstract; Column 8, lines 9-12).
In regards to Claim 8, Sullivan teaches the strands are made of polyamide (Claim 6).
In regards to Claim 9, Sullivan teaches the strands are twisted with each other (Figure 4).
In regards to Claim 11, Sullivan teaches the hardness/softness of the rope as double extra soft, extra soft, soft, medium soft, medium, hard medium, medium hard, and hard (Column 19, lines 1-5) and a diameter of 9.00 mm - 10.50 mm (Column 9, lines 22-24).
In regards to Claim 16, Sullivan teaches nylon and polyester yarns (Claim 6).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12-15 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Sullivan.
The actual linear density of claims 10 and 12-15 are unclear. So while Sullivan essentially teaches the invention as detailed, it may not teach the exact linear decitex ranges as claimed.  In the case that Sullivan fails to teach the specific ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the decitex as desired, to form a rope of the size needed.  Sullivan teaches ranges at least close to those as claimed (Column 4 lines 24-25; Column 5 lines 10-12).  Scaling the linear density of a rope up or down is well within the abilities of the ordinarily skilled artisan, with completely predictable results.  
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
In regards to the Abstract, Applicant has not corrected all the defects as previously indicated.
In regards to the drawings, Applicant has not amended the drawings as required.  The “REPLACEMENT SHEET” label is not in the top margin.
In regards to the arguments concerning prior art rejections, Applicant includes a three page chart.  In that chart, the only claim addressed is Claim 7.  Applicant argues here that Sullivan does not disclose or suggest Applicant’s claimed arrangement.  Applicant furthers that the rope of Sullivan is not capable of being used in roping competitions in the same manner as Applicant’s arrangement.  Examiner strongly disagrees.  Sullivan specifically mentions six strands (Column 8 line 11), and absolutely could be used in any roping competitions since it is a rope.  Whether it is ideal is inconsequential to the claim limitations, and at best, is subjective. 
In regards to the arguments concerning decitex, Examiner has attempted to address the limitations as best understood.  The claim language is unclear, and several phrases are unknown.  While Examiner clearly understands the use of the term decitex, what components that decitex is applied to are unclear.  Further, the use of the term titration is still unclear.  This issue is one of several that remain unaddressed from the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732